                                          Case 3:20-cv-04439-JSC Document 25 Filed 09/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     R. ANDRE KLEIN, et al.,                           Case No. 20-cv-04439-JSC
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RE PLAINTIFFS'
                                                   v.                                      ADMINISTRATIVE MOTION TO
                                   9
                                                                                           CONSIDER WHETHER CASES
                                  10     LAWRENCE J. ELLISON, et al.,                      SHOULD BE RELATED
                                                        Defendants.                        Re: Dkt. Nos. 20, 24
                                  11

                                  12          On September 3, 2020, the Court ordered Defendants to respond to Plaintiffs’
Northern District of California
 United States District Court




                                  13   administrative motion to consider whether the instant action and Sherman v. Ellison, Case No.

                                  14   4:20-cv-05255-DMR, should be related. (Dkt. No. 23.) After careful consideration of Plaintiffs’

                                  15   administrative motion, the Sherman Plaintiff’s opposition, and Defendants’ response, the Court

                                  16   GRANTS Plaintiffs’ administrative motion and RELATES the Klein and Sherman cases.

                                  17          The Sherman Plaintiff’s arguments in opposition to relating the cases are unpersuasive.

                                  18   The Court finds that the Sherman Plaintiff’s initial “books and records” demand has no bearing on

                                  19   whether the cases “concern substantially the same parties, property, transaction, or event[.]” N.D.

                                  20   Cal. Civ. L.R. 3-12(a)(1). Similarly, Sherman’s contention that the Klein case is motivated by a

                                  21   “social justice agenda” does not meaningfully distinguish the two cases under Civil Local Rule 3-

                                  22   12(a)(1).

                                  23          Both actions are derivative suits that concern the same parties and are based on the same

                                  24   factual allegations, chiefly that Director Defendants violated federal securities law and breached

                                  25   their fiduciary duties by falsely representing a commitment to diversity. All challenged statements

                                  26   in the Sherman action are challenged in the Klein action; the Sherman complaint challenges

                                  27   statements in Oracle’s 2019 Proxy Statement, and the Klein complaint challenges statements in

                                  28   Oracle’s 2018 and 2019 Proxy Statements. Therefore, the cases concern substantially the same
                                          Case 3:20-cv-04439-JSC Document 25 Filed 09/14/20 Page 2 of 2




                                   1   “parties, property, transaction[s], [and] event[s]” as required by Civil Local Rule 3-12(a)(1).

                                   2          Because conducting the cases between different Judges would result in an “unduly

                                   3   burdensome duplication of labor and expense,” see N.D. Cal. Civ. L.R. 3-12(b)(2), pursuant to

                                   4   Civil Local Rule 3-12 the Court RELATES the Klein and Sherman actions. The Court notes that

                                   5   relating the cases does not consolidate them and does not make any particular counsel lead counsel

                                   6   over a separate case.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 14, 2020

                                   9

                                  10
                                                                                                    JACQUELINE SCOTT CORLEY
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
